




Exhibit 10.26


DYNEX CAPITAL, INC.
AMENDMENT TO
RESTRICTED STOCK AGREEMENT


January 1, 2013







Effective as of January 1, 2013, the Restricted Stock Agreement representing
restricted stock and related rights awarded on the Award Date listed below under
the 2009 Stock and Incentive Plan of Dynex Capital, Inc. (the “Company”) to the
below named Employee is amended as follows (the “Amendment”):


 Name
 Number of Award Shares
Agreement Type
Award Date
 
 
 
 
Byron L. Boston
35,006
Restricted Stock Agreement
9/7/2011





Paragraph 5 of the Restricted Stock Agreement is replaced with the following:


5.    Dividends and Other Distributions. During the Period of Restriction,
Employee shall be entitled to receive currently all dividends and other
distributions paid with respect to the Award Shares (other than dividends or
distributions that are paid in shares of the Company's Common Stock or other
securities of the Company). If, during the Period of Restriction, any such
dividends or distributions are paid in shares of the Company's Common Stock or
other securities of the Company with respect to the Award Shares, such shares or
other securities of the Company shall be registered in the name of Employee and
held by the Company until payable or forfeited pursuant to the next sentence.
Such stock dividends and other stock distributions shall be subject to the same
restrictions on transferability, forfeiture, and vesting as the Award Shares
with respect to which they were paid and shall, to the extent vested, be paid
when and to the extent the underlying Award Shares are vested and freed of
restrictions.




To evidence their agreement to the terms and conditions of this Amendment, the
Company and Employee have signed this Amendment as of the date(s) noted below.








DYNEX CAPITAL, INC.                    EMPLOYEE




/s/ Stephen J. Benedetti                         /s/ Byron L.
Boston                    
Stephen J. Benedetti                        Byron L. Boston
Executive Vice President, Chief Operating
Officer and Chief Financial Officer


Date: March 25, 2013                        Date: March 25,
2013                    








